Case 2:85-cv-04544-DMG-AGR Document 1134-18 Filed 06/21/21 Page 1 of 4 Page ID
                                 #:43331




                    EXHIBIT T

        REDACTED
       VERSION OF
       DOCUMENT
     PROPOSED TO BE
    FILED UNDER SEAL
     Case 2:85-cv-04544-DMG-AGR Document 1134-18 Filed 06/21/21 Page 2 of 4 Page ID
                                      #:43332



 1    I,                                           , declare as follows:
 2
 3    1.    This declaration is based on my personal knowledge. If called to testify in this
 4    case, I would testify competently about these facts.
 5    2.    I am 9 years old. I am from Guatemala.
 6 3.       I arrived in the United States over a month ago. I arrived with my brother
 7                                     . He is 5 years old.
 8
 9 CBP Custody
10    4.    My brother and I were held at the border for 2 days. That place was bad. The food
11    was not good and we weren’t able to play. After two days, my brother and I took a bus
12    and a plane to Michigan.
13
14    Starr Commonwealth Emergency Intake Site
15    5.    I have been at the Starr Commonwealth Emergency Intake Site in Albion, MI for
16    about one month.
17    6.    My grandmother is applying to be my sponsor. I think that she has sent in all the
18    documents yesterday. I don’t know how much longer we will be here but I think we are
19    now just waiting for someone to approve our release. I hope we will be able to go live
20    with my grandmother soon.
21    7.    I have been allowed to call my grandmother about two times a week.
22    8.    I live in a cabin with my brother         and other boys.           and I used to share
23    a room but then other kids arrived and they moved me to another room. The other boy
24    that shares a room with         is 7 years old and he is not very nice to him. The other
25    boys are not nice with         and it upsets me. Two other boys in our cabin are 17 years
26    old and hit        . We told the staff and they told the boys to stop bothering         .
27    9.    There are too many rules here. If a child breaks a rule, they get a report. I got a
28    report once because I got into a fight with someone who was trying to hurt my brother. A
     Case 2:85-cv-04544-DMG-AGR Document 1134-18 Filed 06/21/21 Page 3 of 4 Page ID
                                      #:43333



 1    staff member told me that if a child gets too many reports, they have to stay here for
 2    longer.
 3    10.       I am not allowed to leave my cabin without one of the men who take care of us. I
 4    also have to ask permission before going to the bathroom, the living room, the kitchen, or
 5    the second floor of the cabin.
 6    11.       I am very bored here. During the day we play and sometimes there are English
 7    classes. I like drawing and             likes to play with cars.
 8    12.       The staff here treat us well but only some of them speak Spanish.
 9    13.       I think the food here is a bit weird.
10    14.       I spoke with another lawyer here. Those lawyers also gave a presentation about our
11    rights.
12    15.       I am excited to go live with my grandmother soon. When I am released to my
13    grandmother I want to study, play, and draw.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Case 2:85-cv-04544-DMG-AGR Document 1134-18 Filed 06/21/21 Page 4 of 4 Page ID
                                       #:43334




 1     I declare under penalty of perjury that the foregoing   is true and correct. Executed on this

 2      I   ?   day of May,2021, at Albion, MI.
 a
 J

 4

 5

 6
 .7



 8

 9                                 CERTIFI        TE OF TRANSLATION
10     My name is                                                          and   I   swear that I am

11     fluent in both the English and Spanish languages and I translated the foregoing
t2     declaration from English to Spanish to the best of my abilities.
13

l4 Dated           S   ltzlToZ      \
1s

16

17

18

t9
20

2l
22

/,3

24
25

26

27

28
